Citation Nr: 0836647	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-02 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
depression, bipolar disorder, and paranoid personality 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran has verified active service in the Army from 
January 1986 to January 1989, in the Air National Guard from 
November 2001 to June 2002, and other unverified service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD, depression, bipolar 
disorder, and paranoid personality disorder.

In February 2008, the veteran testified before the 
undersigned Veterans Law Judge via videoconference, seated at 
the Board's Central Office in Washington, D.C.  A transcript 
of the hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  The veteran has not shown a current diagnosis of an 
acquired psychiatric disorder, to include PTSD, depression, 
or bipolar disorder.

2.  The veteran's diagnosed paranoid personality disorder is 
not a disability for VA compensation purposes.


CONCLUSION OF LAW

Service connection for an acquired psychiatric condition, to 
include PTSD, depression, bipolar disorder, and paranoid 
personality disorder, is not warranted.   38 U.S.C.A. §§ 
1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.9, 
4.127 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In March 2005, before the initial adjudication of the claim, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claim.  He was told that he 
needed to provide the names of persons, agency, or company 
who had additional records to help decide his claim.  He was 
informed that VA would attempt to review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; (3) current disability may be associated 
with the in-service event; and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The veteran was afforded VA examinations in November 2005 and 
July 2006, and specific opinions as to his claim were 
obtained.  

In this case, the veteran's available service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including psychoses, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2007); 38 C.F.R.           §§ 3.307, 
3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
United States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§§ 1110, 1131.  In the absence of proof 
of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

While there is evidence that the veteran was treated for 
psychological or psychiatric conditions during service, and 
that he was diagnosed with depressive disorder and bipolar 
disorder in the past, there is no current medical evidence of 
record showing a diagnosis of PTSD, depression, or bipolar 
disorder. 

Report of Medical Examination dated in November 1985 
conducted for the purpose of entrance into service is silent 
for any psychiatric disorder.  Report of Medical History 
dated in December 1988 completed by the veteran for the 
purpose of separation from one period of service indicates 
that he reported experiencing depression or excessive worry 
and nervous trouble.  The veteran added the comment that he 
sometimes worried about losing his rank, and that people tell 
him that he looks nervous.  Report of Medical Examination at 
that time is silent for any psychiatric disorders.  

Report of periodic medical examinations dated in December 
1992 and May 1998 are silent for any psychiatric disorders.  
The veteran indicated that he had not experienced depression 
or excessive worry.  Annual Medical Certifications dated in 
June 1994 and November 1995 reveal that the veteran asserted 
that he had not taken any medication prescribed by any health 
care provider, that he had not been treated by any health 
care provider, and that he was not taking any current 
medication since his last physical examination.  An Annual 
Medical Certification dated in June 2002 indicates that the 
veteran reported the use of two unspecified medications since 
his last physical examination.  At that time, he did not 
report any treatment since his last physical examination.

An undated service treatment record indicates that the 
veteran complained of lightheadedness and headaches.  Records 
indicate that he returned the next day for follow up 
treatment and the physician noted that that the symptoms 
described the previous day were alcohol-related.  The veteran 
stated that he would seek counseling for alcohol abuse. 

Service treatment records indicate that the veteran was seen 
by a psychiatrist on two occasions in January 2002.  The 
veteran complained of feeling nervous and anxious.  The 
veteran reported that he was afraid to eat in front of 
people, and that he felt nervous during formation if he were 
called on.  The veteran was diagnosed with social phobia and 
medication was prescribed.  Almost two weeks later, the 
veteran was seen again and reported no side effects to the 
medication he was prescribed.  His diagnosis of social phobia 
was continued.  

The veteran also saw a clinical social worker in January 
2002.  Report of such treatment indicates that the veteran 
stated that he felt as if people were always watching him, 
and that he was afraid that someone was going to jump him.  
Record of testing related to the veteran's possible substance 
abuse revealed alcohol and substance abuse by clinical 
indicators.  The examiner deferred diagnosis at the time of 
the testing and recommended a more thorough evaluation of 
depression, anxiety, interpersonal relationships, work 
performance, and alcohol and substance abuse.  Further 
evaluation revealed that the veteran exhibited normal speech, 
appropriate affect, linear thought processes, and thought 
content marked of delusions and persecutory and grandiose 
thoughts.  The veteran exhibited impaired insight and 
judgment, but was oriented to time, place, and person, with 
no grossly impaired cognition.  The veteran was diagnosed 
with other psychosocial problems.  

The veteran's service treatment records dated in January 2002 
describe treatment rendered at the Life Skills program at 
Scott Air Force Base.  At that time, the veteran was 
diagnosed with other psychosocial circumstances with paranoid 
personality disorder traits.  Records dated in April 2002 
indicate that the veteran was upset because he had not been 
promoted and that he was working too hard at work and that 
nobody was appreciating him.  The veteran's January 2002 
diagnosis of other psychosocial circumstances with paranoid 
personality disorder traits was continued.

Service treatment records dated in October 2002 indicate that 
the veteran complained of feeling anxious and having trouble 
sleeping.  The veteran reported that he had been taking 
medication for his anxiety and that he had numerous personal 
problems, but that they were better than they were six months 
prior.  The examiner noted that he could smell alcohol on the 
veteran's breath.  The veteran reported that he drank three 
beers the day before the examination, but that he did not 
drink the night prior to or the day of the examination.  The 
examiner's assessment was that of anxiety and nicotine abuse.  

Service treatment records dated in November 2002 indicate 
that the veteran spoke with a health care provider on the 
phone and reported that he had completed a physical for a 
position with the Department of Transportation and would 
submit such for medical clearance to return to duty from his 
profile status.  Record of the phone call indicates that the 
veteran was informed that he was required to provide 
documentation that specifically addressed his mental health 
status, to include the diagnoses received at Scott Air Force 
Base of paranoid personality, possible substance abuse, and 
anxiety problem.  The health care provider noted that the 
veteran seemed upset and anxious.

Records dated in April 2003 indicate that the physician 
working with the veteran noted that it had been six months 
since the veteran was placed on profile status and that he 
had still not provided an evaluation specifically addressing 
the diagnoses of paranoid personality disorder and alcohol 
use.  The physician noted that the veteran had been notified 
of the requirement for the evaluation on three occasions by 
certified mail, the last dated in January 2003.  Records 
dated in May 2003 indicate that the veteran called to report 
that he had an appointment with a physician and requested 
information as to specific documentation he should obtain in 
order to be removed from profile status and return to active 
duty.  Records dated in May 2003 indicate that the veteran's 
guard unit wanted to know the diagnoses, treatment, 
prognoses, and restrictions on the veteran, as to his 
treatment in the Life Skills program at Scott Air Force Base.  
The clinical social worker noted that these questions were 
secondary to the veteran's alcohol usage and diagnosis of 
paranoid personality traits.  The clinical social worker 
opined that the veteran's paranoid personality traits were 
not severe enough to impair his job as a heavy equipment 
operator.  The clinical social worker referred the veteran 
for an alcohol abuse evaluation.  Records dated in July 2003 
indicate that the veteran had missed an appointment for 
alcohol abuse treatment and that his phone number and address 
had been changed without notice or forwarding directions.  

In November 2003 the veteran spoke with his physician on the 
phone and reported that he did not have an alcohol problem 
and that three members of Congress would be contacting the 
Air National Guard for "ruining his life".  The veteran 
reported that he had been sleeping in his van for three 
months due to problems caused by Air National Guard.  The 
veteran did not respond to questions as to missing 
appointments for alcohol abuse treatment at Scott Air Force 
Base.  

The veteran's treatment records contain numerous entries 
during November 2003 at a VA facility.  At that time, records 
indicate that the veteran was brought to the facility, 
intoxicated, by his uncle, stating, "If you think I need 
detox...."  Records indicate that the veteran was evasive, 
appeared to be a poor historian, and continued to deny that 
he had an alcohol problem.  On one occasion during treatment, 
the veteran stated that he did not know why he was there.  
The veteran reported that he consumed twelve beers in twenty-
four hours, or ten beers per day, or two cases of beer per 
week.  The veteran presented with mild tremulousness in the 
upper extremities and stated that such was the result of an 
anthrax inoculation given during service and not the result 
of alcohol dependence.  The veteran was discharged against 
medical advice to remain for detoxification.  The veteran was 
diagnosed with axis I alcohol dependence and depression.  

Record of the Narrative Summary submitted as a part of the 
administrative process removing the veteran from profile 
status, which he began in June 2002 that allowed him to seek 
treatment and not report to duty, to discharge in June 2004 
indicated that the veteran's disqualifying defects were 
anxiety disorder, suspect substance abuse (alcohol), and 
refusal to comply with medical direction.  The physician 
stated that the veteran had failed to provide to his unit 
with an evaluation report from his primary care provider of 
the suspected paranoid personality and anxiety disorders and 
possible excessive alcohol use issues.  The physician also 
stated that a physical examination was not performed during 
the administrative process because the veteran was not 
compliant with medical direction to present for a physical 
examination.  

The veteran's treatment records dated in January 2004 from a 
VA facility indicate that he was diagnosed with axis I 
bipolar disorder not otherwise specified (NOS), rule out 
alcohol abuse.  A VA problem list at that time listed alcohol 
abuse, episodic.  

Record of a psychiatric consultation dated in February 2004 
and conducted in conjunction with the veteran's application 
for Social Security disability benefits reveals that the 
veteran was diagnosed with axis I alcohol dependence, by 
records, depressive disorder NOS, and sexual abuse as a 
child.  The veteran was also diagnosed with axis II 
personality disorder NOS with paranoid features.  At that 
time the physician noted that the veteran denied an alcohol 
problem, but that it appeared to the examiner that the 
veteran's alcohol use was his main problem.  The physician 
noted that the veteran denied depression, suicidal or 
homicidal ideations, but admitted that he had difficulty 
concentrating.  The physician stated that he believed the 
veteran's information to be of minimal credibility.  An 
additional Disability Determination by Social Security dated 
in February 2004 indicated that the veteran was also 
diagnosed primarily with affective mood disorder and 
secondarily with substance dependence (alcohol) disorder.

VA treatment records dated in September 2004 indicate that 
the veteran spoke to a health care provider on the phone and 
was irate.  The veteran stated that he did not want to see a 
mental health professional.  VA treatment records dated in 
October 2004 indicate that the veteran reported consuming six 
beers per day to take the edge off the pain he felt from an 
elbow and shoulder injury.

In March 2005, the veteran's records maintained as a part of 
his application for Social Security disability benefits 
indicate that the veteran was diagnosed with axis I 
delusional and cyclothymic disorder, and axis II paranoid 
personality disorder.  In April 2005, the veteran's Social 
Security application investigation indicates that he was 
primarily diagnosed with schizonoid paranoid and other 
functional psychotic disorder, and secondarily diagnosed with 
personality disorders.  

Record of VA treatment dated in April 2005 indicates that the 
veteran spoke on the phone with a health care provider.  The 
veteran was intoxicated by admission, loud, angry, and 
paranoid.  The veteran reported calling the White House 
several times each week to complain that he was being screwed 
in the service.  The veteran stated that he was angry that 
the health care provider would not make calls to the White 
House on his behalf.  The veteran stated that he wanted full 
disability.  The veteran refused to come to the VA facility 
for an appointment, but agreed to have new prescription 
medication mailed to his home.  Additional phone calls 
similar to the one described above took place in May and 
August 2005.  Records indicate that the same health care 
professional spoke to the veteran on the phone in September 
2005.  Record of the call indicates that the veteran was 
angry at the health care professional for "not getting him 
some money."  The health care professional diagnosed the 
veteran with bipolar disorder NOS, ruling out paranoid 
schizophrenia.  VA treatment records also dated in September 
2005 indicate that the veteran smelled of alcohol during 
treatment and was angry that notations of alcohol abuse were 
of record.  The health care professional stated that the 
veteran was shown objective evidence of alcohol abuse, his 
serum levels, and that the veteran appeared to accept same. 

Report of VA examination dated in November 2005 indicates 
that the examiner determined that at present, he could not 
identify behavioral or mood symptoms consistent with 
depression.  The examiner stated that the veteran reported 
that people tell him that he is depressed.  The veteran 
reported that he didn't believe that he is depressed, or that 
he had any other significant problem except chronic 
persecution by the military.  The veteran reported drinking 
four standard drinks per day for pain related to an abscessed 
tooth.  The veteran reported that he was in receipt of Social 
Security disability benefits for PTSD, personality disorder, 
and paranoid schizophrenia.  The examiner stated that the 
veteran's presentation was not consistent with a mood 
disorder, but was consistent with an individual who generally 
saw himself as victimized, particularly by the military, and 
at an unfair disadvantage at coping with individuals and 
situations in his environment.  The examiner did not find an 
axis I condition upon examination and diagnosed the veteran 
with axis II personality disorder NOS with antisocial 
borderline and passive-aggressive features.  The examiner 
stated that the veteran presented with paranoid-appearing 
ideas.  The examiner stated that he had reviewed the 
veteran's claims file.

Report of VA examination dated in July 2006 indicates that 
the psychiatrist believed that the veteran felt that the 
evaluation was conducted for the purpose of correcting the 
wrongs that he felt the Air National Guard committed in 
separating him from service or suspending him from service.  
The psychiatrist stated that the veteran provided examples of 
mistreatment by the Air National Guard such as being blocked 
for promotion, messing up his pay, or being accused of 
drinking excessively.  The veteran stated that he never had a 
problem with alcohol.  The psychiatrist reported that when 
asked about the November 2003 treatment for alcohol 
dependence, the veteran responded that his uncle was simply 
angry with him and exaggerated his drinking habits.  The 
psychiatrist reported that the veteran's life narrative was 
filled with instances in which others mistreated him, 
deprived him of things, or physically attacked him.  The 
veteran was oriented to time, person, and place.  The veteran 
gave a careful sequential narrative of his periods of 
military service.  The veteran reported that he felt 
depressed, but that he had trouble describing it.  The 
psychiatrist stated that when the veteran tried to provide 
examples of depression, he repeated instances of mistreatment 
by the Air National Guard.  The veteran reported that his 
life was ruined by the Air National Guard and asked the 
examiner if he agreed with the veteran on that point.  The 
psychiatrist determined that the veteran did not have a 
behavioral pattern consistent with bipolar disorder, with 
which the veteran was diagnosed the year prior, because the 
veteran's history did not include sustained fluctuations in 
mood with periods of over-activity, over-confidence, over-
assertiveness, excessive sexuality, or over-spending 
alternating with periods of either normal mood or gloominess 
and depression.  At the time of the July 2006 VA examination, 
the veteran was diagnosed with axis I alcohol dependence, 
episodic and alcohol-related disorder NOS, and axis II 
personality disorder with borderline paranoid features.  The 
psychiatrist based his diagnoses upon the veteran's 
difficulties in adaptation, problems in interpersonal 
relationships, and suspiciousness and poor reality testing.  
However, the psychiatrist determined that the veteran's 
traits did not rise to the level of severity that would 
require an axis I diagnosis of psychosis.  The psychiatrist 
stated that he had reviewed the veteran's claims file.

The Board notes that the veteran reported at his November 
2005 VA examination that he was in receipt of Social Security 
disability benefits based, in part, on a diagnosis of PTSD.  
The veteran also offered testimony before the Board in 
February 2008 that he was diagnosed with PTSD by the VA.  
However, there is no evidence of record that indicates that 
the veteran was diagnosed with PTSD on any occasion.  
Significantly, report of the veteran's July 2006 VA 
examination indicates that because the veteran reported that 
he did not participate in combat or refer to an overwhelming 
life-threatening situation as to himself or others, the 
psychiatrist determined that the veteran did not have PTSD.  
Further, in conjunction with the veteran's December 2004 
claim for service connection for an acquired psychiatric 
condition, to include PTSD, depression, bipolar disorder, and 
paranoid personality disorder, the RO requested from the 
veteran information as to the specific stressors that 
occurred in service that resulted in a diagnosis of PTSD.  To 
date, the veteran has not provided any information relating 
to his claimed diagnosis of PTSD.    

In statements in support of his claim, and in testimony, the 
veteran has asserted that he is entitled to service 
connection for an acquired psychiatric disorder, to include 
PTSD, depression, bipolar disorder, and paranoid personality 
disorder.  However, as a layperson, the veteran is not 
competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the veteran is competent to give 
evidence about current symptoms and what he experienced. 
Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the 
veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). 
However, an acquired psychiatric disorder, to include PTSD, 
depression, bipolar disorder, and paranoid personality 
disorder, is not subject to lay diagnosis.  The veteran can 
report feeling symptomology of acquired psychiatric 
disorders. However, these are subjective symptoms and not 
readily identifiable or apparent as clinical disorders in the 
way that varicose veins may be observed, objectively.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The veteran does 
not have the medical expertise to discern the nature of any 
current psychiatric diagnosis nor does he have the medical 
expertise to provide an opinion regarding the etiology.  In 
sum, the issue does not involve a simple diagnosis.  The 
veteran is competent to report that he has been told of a 
diagnosis of a psychiatric disorder, but, as noted, he is not 
competent to provide a medical opinion regarding the 
etiology.  Thus, the veteran's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).
As there is no evidence establishing a current diagnosis of 
PTSD, depression, or bipolar disorder, there cannot be a 
discussion as to whether there exists a medical nexus between 
the veteran's active service and these three conditions.  
Thus, service connection for an acquired psychiatric 
condition, to include PTSD, depression, and bipolar disorder, 
is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Having determined that service connection for an acquired 
psychiatric disorder, to include PTSD, depression, and 
bipolar disorder, is not warranted because there is no 
evidence of record showing current diagnoses of these 
conditions, the remaining question before the Board is 
whether the veteran is entitled to service connection for his 
paranoid personality disorder, with which the veteran is 
currently diagnosed.  

A personality disorder, however, is not recognized as a 
disability for which VA compensation may be granted.  38 
C.F.R. §§ 4.9, 4.127 (2007).  As personality disorders are 
specifically excluded as a disease or injury for which 
service connection may be granted, the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include his currently diagnosed paranoid 
personality disorder, is not warranted on the basis of such a 
diagnosis. 

As the preponderance of the evidence is against the veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, depression, bipolar disorder, and 
paranoid personality disorder, the "benefit of the doubt" 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, depression, bipolar disorder, and paranoid 
personality disorder, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


